DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/28/2019 has been considered  by the examiner.
Response to Amendment
The Amendment filed January 21, 2022 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendment to the claim 4 has overcome the 112(b) rejections previously set forth in the Non-Final Office Action.
Response to Arguments
Applicant’s arguments filed 01/21/2022 have been fully considered but they are not persuasive (FP 7.37)
In response to applicant’s arguments that “FIG. 6 of Ermutlu only depicts a single coupler, and hence cannot read on the majority of the recitations of Claim 1”. The first limitation of claim 1 recites that each coupler (single coupler) includes a main transmission line having an input end and an output end; and a coupling subline that is coupled to the main transmission line, the coupling subline including a first part and a second part that are located on opposite sides of the main transmission line and a third part that connects the first and second part. Therefore, figure 6 is only directed to a singular coupler (see fig. 4 of the application). Also, Ermutlu’s FIGS. 1 and 4 disclose plurality of couplers.
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ermutlu (US 2013/0265203A1) in view of Stockinger (EP0291694A1).
Consider claim 1, Ermutlu discloses a coupling device, comprising: a plurality of couplers (see Ermutlu, Fig 1 discloses couplers 15 and 25 (claimed couplers)), each coupler including: 
a main transmission line having an input end and an output end (see Ermutlu, Fig 6 discloses main transmission line from 42 (claimed input end) to F4 (claimed output end); 
and a coupling subline that is coupled to the main transmission line, the coupling subline including a first part and a second part that are located on opposite sides of the main transmission line and a third part that connects the first and second parts (see Ermutlu, Fig 6 discloses subline 45 on the left side (first part) and right side of the main transmission line, the third part is the arc section of subline 45); 

    PNG
    media_image1.png
    427
    753
    media_image1.png
    Greyscale

Modified Figure 6
wherein the coupling sublines of the plurality of couplers are connected in series to provide a first coupling output port and a second coupling output port (see Ermutlu, Fig 4 discloses series connection type coupler arrangement with CR1 and CR2 connected to respective output ports).
Ermutlu fails to specifically disclose the first part of the coupling subline of a first coupler of the plurality of couplers has a first shared section with the third part of the coupling subline of a second coupler of the plurality of couplers that is adjacent the first coupler.
 However, Stockinger discloses the first part of the coupling subline of a first coupler of the plurality of couplers has a first shared section with the third part of the coupling subline of a second coupler of the plurality of couplers that is adjacent the first coupler (see Stockinger, Fig 1 below discloses the first section of the subline of the first coupler has a common segment with the third section of the subline of the second section).

    PNG
    media_image2.png
    658
    520
    media_image2.png
    Greyscale

Stockinger Figure 1

Claim 2 & 3 are rejected using the same rationale that was used to reject claim 1.
Consider claim 4, Ermutlu fails to specifically disclose the coupling device according to Claim 1, wherein the electrical length of the third part of the coupling subline of the second coupler of the plurality of couplers is configured to substantially block energy coupled from the main transmission line of the second coupler to the first and second parts of the coupling subline of the secondIn re: Bo Wu et al. Application No.: 16/423,312Filed: May 28, 2019Page 3coupler from passing to the third part of the coupling subline of the second coupler.
However Stockinger discloses the coupling device according to Claim 1, wherein the electrical length of the third part of the coupling subline of the second coupler of the plurality of couplers is configured to substantially block energy coupled from the main transmission line of the second coupler to the first and second parts of the coupling subline of the secondIn re: Bo Wu et al. Application No.: 16/423,312Filed: May 28, 2019Page 3coupler from passing to the third part of the coupling subline of the second coupler (see Stockinger, page 3 discloses keeping the wave impedance as evenly distributed as possible over the entire length of the input line, which in turn is achieved by largely avoiding electrically effective joints). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ermutlu to incorporate the teachings of Stockinger to include the above limitation. The motivation would be to avoid a change in the longitudinal 
Consider claim 5, Ermutlu fails to specifically disclose the coupling device according to Claim 1, wherein an input end of at least one coupler is connected to a coupling end of a corresponding directional coupler. 
However, Stockinger discloses the coupling device according to Claim 1, wherein an input end of at least one coupler is connected to a coupling end of a corresponding directional coupler (see Stockinger, Fig 1 discloses the input end of the second coupler connected to a coupling end of first coupler).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ermutlu to incorporate the teachings of Stockinger to provide a coupling arrangement with an input end of at least one coupler is connected to a coupling end of a corresponding directional coupler. The motivation would be to achieve miniaturization of the coupling device.
	Consider claim 6, Ermutlu fails to specifically disclose the coupling device according to Claim 5, wherein an output end of the at least one coupler is connected to a matched load. 
However, Stockinger discloses the coupling device according to Claim 5, wherein an output end of the at least one coupler is connected to a matched load (see Stockinger, Fig 1 discloses the output end is connected to a terminating resistor, W) .
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ermutlu to incorporate the teachings of Stockinger to provide a coupling device wherein an output end of the at least one coupler is connected to a 
Claim 7, 13 & 14 are rejected using the same rationale that was used for the rejection of claim 6. 
Consider claim 12 is rejected using the same rationale that was used to reject claim 5
Claim 8, 9 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ermutlu (US 2013/0265203A1) and Stockinger (EP0291694A1) further in view of Huang (20140203960)
Consider claim 8, Ermutlu and Stockinger disclose coupling device according to claim 1.
Ermutlu and Stockinger fail to disclose a first power allocating part, and that the  coupling device is connected to the first power allocating part via the first coupling output port, and the first power allocating part has a plurality of first calibration ports.
However, Huang discloses a first power allocating part, and that the coupling device is connected to the first power allocating part via the first coupling output port, and the first power allocating part has a plurality of first calibration ports (See Huang, Fig 1 and para 19 disclose differential signals to be transmitted are converted to single-ended signals by the ring-shaped coupler 22, and are transmitted to an input terminal of the transmitting power divider 12 (claimed first power allocating part) and the transmitting power divider 12 distribute the received signals to output terminals OP1, OP2, OP3, OP4 (plurality of first calibration ports).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ermutlu and Stockinger to incorporate the teachings of Huang to provide an antenna calibration device where the first power allocating part is 
	Consider claim 9, Ermutlu and Stockinger fail to disclose a second power allocating part, wherein the coupling device is connected to the second power allocating part via a second coupling output port, and the second power allocating part has a plurality of second calibration ports.
However, Huang discloses a second power allocating part, wherein the coupling device is connected to the second power allocating part via a second coupling output port, and the second power allocating part has a plurality of second calibration ports (See Huang, Fig 1 and para 20 disclose couplers 24, 26 connected to power divider 14 (claimed second power allocating part) and  distribute the received signals to output terminals OP5, OP6 (plurality of second calibration ports).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ermutlu and Stockinger to incorporate the teachings of Huang to provide an antenna calibration device where the second power allocating part is connected to the coupling device and has plurality of second calibration ports. The motivation would be to provide a power allocating part that sums the test signals to generate a composite calibration test signal that is provided to the calibration transceiver.
Consider claim 15, Ermutlu and Stockinger disclose coupling device according to claim 1.
Ermutlu and Stockinger fail to disclose a plurality of radiating units; a plurality of radio frequency ports; the coupling device coupled between the plurality of radiating units and the 
However, Huang discloses a plurality of radiating units; a plurality of radio frequency ports (see fig 1 discloses input terminals IPTx, IP1 & IP2);  the coupling device (fig 1, 22, 24 & 26) coupled between the plurality of radiating units (fig 1. Discloses 8 radiating elements) and the plurality of radio frequency ports, wherein the input ends of the couplers of the coupling device are connected to corresponding ones of the plurality of radio frequency ports, and the output ends of the couplers are connected to corresponding ones of the plurality of radiating units (see Huang, fig 3B and para 27 disclose the main power signal is provided from the input terminals (i.e. the RF ports) through the coupler to the output terminals which is connected to the radiating element of fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ermutlu and Stockinger to incorporate the teachings of Huang to provide an antenna calibration device with the above limitation. The motivation would be for the coupler to convert the differential signals to be transmitted to single-ended signals.
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
wherein the first power allocating part includes a frequency demultiplexing element, and at least two of the plurality of first calibration ports are frequency selective ports.” (Bold added).
With reference to the dependent claim 10, none of the prior art of record discloses the claimed features in above, nor would this claimed features have been obvious to one of ordinary skill-in-the-art. Therefore, the combination of the claimed features is considered to be allowable.
Claim 11 would be allowable because it is dependent on claim 10.
Claim 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 16 is as follows:
 “16. An antenna, comprising: a plurality of radiating units; a plurality of radio frequency ports; a plurality of directional couplers coupled between the plurality of radiating units and the plurality of radio frequency ports, wherein the plurality of radiating units, the plurality of radio -27-Attorney Docket No. 9833-1440 (3615) frequency ports and the plurality of directional couplers correspond to one another on a one-to-one basis; and the coupling device is the coupling device according to Claim 1, wherein an input end of each of the plurality of directional couplers is connected to a corresponding radio frequency port of the plurality of radio frequency ports, and an output end of each directional coupler is connected to a corresponding radio unit of the plurality of radiating units, and a coupling end of each directional coupler is connected to an input end of a corresponding coupler of the coupling device.”

The text of independent claim 17 is as follows:
“17. A coupling device, comprising: a first coupler that includes a first main transmission line having an input end and an output end and a first coupling subline that is coupled to the first main transmission line, the first coupling subline including a first part and a second part that are located on opposite sides of the first main transmission line and a third part that connects the first and second parts; and a second coupler that includes a second main transmission line having an input end and an output end and a second coupling subline that is coupled to the second main transmission line, the second coupling subline including a fourth part and a fifth part that are located on opposite sides of the second main transmission line and a sixth part that connects the fourth and fifth parts, wherein the first and second coupling sublines are connected in series, and wherein the first transmission line is offset from the second main transmission line in both a first direction and in a second direction that is perpendicular to the first direction.
With reference to independent claim 17, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. Therefore, the combination of the claimed features is considered to be allowable.
In that each of dependent claims 18-20 depends from allowable, independent claim 17,

claim 17 is allowable.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (FP 7.96).
Sun (WO 2017/071583 A1) teaches calibration circuit boards for antenna systems, and more particularly, to integrated antenna systems that include such calibration circuit boards.
John (US 2013/260844 A1) teaches an antenna system that comprises first and second antenna paths and a calibration circuit. The first and second antenna paths, each comprise a transceiver and an antenna element. The calibration circuit comprises a calibration transceiver, a first coupler coupled to the first antenna path, and a second coupler coupled to the second antenna path. The first coupler, the second coupler, and the calibration transceiver are connected in series.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is
reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS

the mailing date of this final action and the advisory action is not mailed until after the end of
the THREE-MONTH shortened statutory period, then the shortened statutory period will expire
on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a)
will be calculated from the mailing date of the advisory action. In no event, however, will the
statutory period for reply expire later than SIX MONTHS from the date of this final
action. (FP 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Fri 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648